DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 12-14, 16-18, 20-21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the temperature of the droplets.” There is insufficient antecedent basis for this limitation in the claims.
Claim 2 repeats the final limitation of claim 1 verbatim; however, it removes the optional modifier from the limitation in claim 1. That said, the reiteration of the limitation in claim 2 should use a definite article to clarify that its recitation of “a heated conduit” is the same “heated conduit” as that recited in claim 1. Alternatively, the removal of the optional limitation of claim 1 would also remedy this issue.
Claim 3 recites, “the solvent dispenser comprises a miniaturized liquid transfer device.” “Miniaturized” is a relative term which renders the claim indefinite because a given item may be miniaturized in one context, but simultaneously not miniaturized in another.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12 recites, “wherein the droplets of solvent are spaced apart between 1.0 .mu.m and 1.0 mm in the grid pattern.” This wherein clause is a step because it recites the action of spacing droplets apart. As such, the claim recites an apparatus and a method of its use in the same claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) (II); and See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  In the instant case, the spacing apart limitation makes the claim indefinite because the step claim language makes it unclear whether infringement occurs when one creates the system that allows for the step, or whether infringement occurs when the step actually occurs.
Claim 12 recites, “the grid pattern.” There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the heating element.” There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites, “such as wherein the metal coating is platinum.” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 24 recites, “further comprising a mass spectrometer coupled to the conduit.” There are two separate conduits recited in claim 1, upon which claim 24 depends. As such, the phrase “the conduit” has improper antecedent basis because it is unclear which conduit is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 9, 12, 16-18, 24, 26 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2014/0326868 A1 [Verbeck].

Regarding Claim 1:
Verbeck teaches an apparatus for producing samples for mass spectrometry analysis (abstract), the apparatus comprising: 

an electrically conductive conduit configured to transfer the droplets of solvent and the analyte from the sample to a mass spectrometer and that allow a voltage potential to be applied to the droplets (para 97-the nanospray tip is plated in conductive AU and Pd. Further, it is used to retrieve the mixture of analyte and solvent, and then provide the sample to the ionization source for mass analysis.).

Regarding Claim 3:
Verbeck teaches the apparatus of claim 1, wherein the solvent dispenser comprises a miniaturized liquid transfer device (para 96, at least the nanopositioner and nanospray tip would be considered miniaturized by one of ordinary skill in the art relative to a traditional mechanical positions and a normal electrospray tip). 

Regarding Claim 4:
Verbeck teaches the apparatus of claim 1, wherein the solvent dispenser comprises a piezoelectric actuator (para 106). 

Regarding Claim 8:
Verbeck teaches the apparatus of claim 1, wherein the solvent dispenser is configured to dispense droplets of solvent in a grid pattern. Per para 106, the dispenser’s stage control has controlled motion along the X, Y, and Z axes. This means that it is configured to dispense droplets in a grid patteen, which would only require control along two axes.

Regarding Claim 9:
Verbeck teaches the apparatus of claim 1, wherein further comprising a sample retainer configured to retain the sample (Fig. 1b (166)). 

Regarding Claim 12:
Verbeck teaches the apparatus of claim 1, wherein the apparatus is able to place droplets of solvent that are spaced apart between 1.0 .mu.m and 1.0 mm in the grid pattern. Para 98 and Figs. 2-3 of Verbeck demonstrate that the solvent can be placed at discrete locations with 20 microns of a specified target. Combined with the X-Y-Z nanopositioning provided to the tip, the device clearly has the ability to place multiple droplets in a grid pattern with locations 50 microns apart from each other.

Regarding Claim 16:
Verbeck teaches the apparatus of claim 1, wherein the electrically conductive conduit is a capillary tube (Fig. 1b (160)), the tube comprising a first end proximal to the solvent dispenser (see Fig. 4, wherein the alternative second dispenser (414) is used and capillary (410) has a first end proximate thereto) and a second end distal from the solvent dispenser (distal end of (410)). 

Regarding Claim 17:
Verbeck teaches the apparatus of claim 16, wherein the capillary tube comprises an electrically conductive material (para 97). 

Regarding Claim 18:
Verbeck teaches the apparatus of claim 17, wherein the electrically conductive material is a metal coating proximal to the first end of the capillary tube (para 97).

Regarding Claim 24:
Verbeck teaches the apparatus of claim 1, further comprising a mass spectrometer coupled to the conduit (para 110). 

Regarding Claim 26:
Verbeck teaches a method for imaging a surface comprising (abstract): 
(a) applying a discrete volume of a solvent to a plurality of distinct sites on the surface, the discrete volume of solvent being applied through a dispenser (paras 96-97 describe a single droplet of solvent applied at a distinct site, para 82 explains that it can occur in parallel at multiple sites); 
(b) individually collecting and ionizing the discrete volumes of applied solvent to obtain a plurality of ionized liquid samples (paras 97-98 describe the collection of one discrete volume, para 82 explains that it can be applied at different sites), 
wherein the collecting is through a solvent conduit (para 82- capillary tips); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Verbeck.

Regarding Claim 25:
Verbeck teaches the apparatus of claim 1, but fails to teach that the solvent dispenser comprises: a plurality of pneumatic lines; a plurality of reservoirs; and a plurality of dispensing tips, wherein the plurality of pneumatic lines are configured to transport solvent out of the plurality of reservoirs and into dispensing tips. 
Rather, Verbeck describes solvent dispenser comprising: a single pneumatic line (158), a single reservoir as the solvent in nanospray tip (160), and a single dispensing tip (the tip of (160)), wherein the pneumatic line is configured to transport solvent out of the reservoirs, through the tip, and onto the sample (para 96).
The courts have held that the mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In that case the progressive stepping of a bag was found obvious over prior art that demonstrated stepping. Likewise, in this case, a plurality of each of the solvent dispenser components is obvious over a single set of such components. As such, it would have been obvious to one of ordinary skill in the art at the effective time of filing to make a plurality of the solvent dispensers of Verbeck, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art, and since such a duplication would allow for increased sampling throughput.  

Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeck in view of US 7,385,189 B2 [Goodley].

Regarding Claim 2:
Verbeck teaches the apparatus of claim 1, but fails to teach the apparatus comprising a heated conduit configured to increase the temperature of the droplets of solvent and the analyte.
Goodley teaches a nanospray ion source with radiative heating supplied to its ionization region (1:45-67, 7:18-36). Applying such heating to the nanospray of Verbeck would entail increasing the temperature of the droplets of solvent and analyte retrieved into the nanospray. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the electric heating of Goodley to Verbeck, thus heating its nanospray conduit in the ionization region. One would have been motivated to make such a modification since this would improve the concentration of the sample by desolvation (7:18-22).

Regarding Claim 13:
Verbeck teaches the apparatus of claim 1, but fails to teach that the ionization device comprises a heating element and a voltage source. 
Goodley teaches a nanospray ion source with radiative heating supplied to its ionization region by an electric heater (1:45-67, 7:18-36). It is noted that an electric heater inherently includes a heating element and a voltage source. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the electric heating of Goodley to Verbeck, thus heating its nanospray conduit in the ionization region. One would have been motivated to make such a modification since this would improve the concentration of the sample by desolvation (7:18-22).

Regarding Claim 14:

Optimizing the operating temperature of the heater is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Goodley teaches that heat applied to the ionization area is a variable which achieves a recognized result. In particular, Goodley notes that it assists in desolvation and concentration of the sample. Therefore, the prior art identifies the temperature of the heater as a result-effective variable. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to configure the heater to have a temperature between 250 and 350 degrees Celsius, since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.


Claims 10, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeck in view of US 2014/0315237 A1 [Masujima].

Regarding Claim 10:
Verbeck teaches the apparatus of claim 9, but fails to teach the apparatus further comprising an actuator configured to move the sample retainer in two orthogonal directions.
Masujima teaches an X-Y-Z driving stage for holding a sample being analyzed by nanospray (para 104, Fig. 27). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the driving stage of Masujima to Verbeck since this would allow one to better control the location of the sample with respect to the nanospray tip.

Regarding Claim 21:
Verbeck teaches the apparatus of claim 16, but fails to teach that the capillary tube comprises an outer diameter between 300 and 400 micrometers (.mu.m) and inner diameter between 50 and 150 micrometers (.mu.m).
Masujima teaches a nanospray tip with up to a 100 micron inner diameter at para 50 and 97. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to make the nanospray tip of Verbeck  with the inner diameter taught by Masujima. One would have been motivated to do so since Masujima shows that such constriction is effective for ionizing a sample.
Furthermore, given the inner diameter of the tube of 100 microns, an outer diameter of the tube between 300 and 400 microns would be a reasonable thickness since it would allow the capillary to be thick enough to maintain structural integrity. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of the invention to give at least part of the capillary tube an outer diameter between 300 and 400 microns.


Regarding Claim 23:
Verbeck teaches the apparatus of claim 16, but fails to teach that the capillary tube is a silica tube.
Masujima teaches a nanospray tip made of glass, i.e., silica, at para 50. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to make the nanospray tip of Verbeck out of glass in the fashion taught by Masujima. One would have been motivated to do so since Masujima shows that such constriction is effective for ionizing a sample.


Allowable Subject Matter
Claims 5 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881